﻿
Mr. President, your country, Nigeria, shares a large number of common interests and affinities with Cameroon, which need no emphasizing now. Your presence in the President's seat at this late hour is clear evidence of the links between and the shared concerns of our two countries and peoples. Your personal interest in the problems of our continent, Africa, is shown by your dynamic action as Chairman of the Special Committee against Apartheid.
On behalf of Cameroon, I should like to congratulate you most warmly on your unanimous election to the presidency of the forty-fourth session of the General Assembly. Your qualities and experience guarantee the success of the work of this session. I should like to take this opportunity to assure you of the constant co-operation of the Cameroon delegation.
I should also like to pay a tribute to your predecessor, Mr. Dante Caputo, who, throughout his term of office, so skilfully discharged his responsibilities.
I should also like to take this opportunity to pay a tribute to the Secretary-General, Javier Perez de Cuellar. We should like again to state our confidence in him and our support for his tireless and effective efforts on behalf of peace and international co-operation.
Our time is one of interdependence and solidarity, which are so indispensable between nations, regions and peoples. The common destiny of mankind in the face of the many dangers threatening all countries, large or small, rich or poor, has become an inescapable reality of our time. Also inescapable are the fundamental aspirations of all nations and peoples concerning their own welfare. Thanks to the tremendous progress of science and technology, particularly communications, our planet has become a global village, as will the whole human community. We must therefore learn without delay the lessons of this common destiny of mankind. The reduction of tension throughout the world in the search for solutions to the various local conflicts in various regions are all factors which can create an international environment that is stable and secure and that favours economic and social development. That is why bilateral and multilateral negotiations on disarmament, security and development, must be stepped up, as must be efforts to extinguish the various existing hot-beds of tension. In this regard, we continue to encourage the new climate of dialogue between the Soviet Union and the United States. We hope to see this climate, which has already produced appreciable results, become even more marked in the interests of those two great nations and the world at large. We welcome the undertaking of the two super-Powers to continue to report to the international community, and particularly to the Conference on Disarmament, on the progress and results of their bilateral negotiations.
We note with satisfaction the willingness of all States to intensify their negotiations on the crucial questions of disarmament, particularly nuclear disarmament. In this regard, the holding, in Paris this January, of the International Conference on the prohibition of chemical and bacteriological weapons and recent progress in the Conference on Disarmament on work on an international convention on this important question are encouraging elements in the process of disarmament, which Cameroon fully supports. This optimism is confirmed by the proposals made recently from this rostrum by the President of the United States and by the Foreign Minister of the Soviet Union.
As representatives are aware, over the last few years my country has submitted a number of proposals on strengthening the role of the United Nations in the disarmament field, on rationalization of the work of the First Committee, and on consolidation of regional peace and security in Africa. We are encouraged by the Assembly's attentive reception of these proposals. We hope that they will contribute to concrete, action-oriented decisions.
In this context, we want to stress the decisive and fundamental role played by United Nations peace-keeping forces in the process of the settlement of various conflicts throughout the world, which earned them the Nobel Peace Prize last year. Indeed, the implementation and management of peace-keeping operations are among the central activities of this Organization. It is important, therefore, for Member States to provide the Secretary-General with the necessary administrative machinery for the centralization and following up of all questions relating to military forces and observer groups deployed by the Organization.
That is why my country proposes the creation, within the Secretariat, of an integrated administrative structure for the co-ordination and effective carrying out of the various missions and operations decided upon by the Security Council for the maintenance of peace. This is the appropriate place to express our satisfaction at the consensus that has emerged as to the need to strengthen the role of the United Nations and international negotiating machinery. The establishment of international dialogue, which is an essential element in the universal search for peace, has made it possible to take dynamic and concrete initiatives to facilitate the settlement of many regional problems.
In southern Africa, the process of Namibian independence, which was launched on 1 April 1989 by the implementation of Security Council resolution 435 (1978), is now under way. It is the duty of the United Nations to work tirelessly for the success of this process. We must make it impossible for South Africa - which has accustomed us to trickery, bad faith and all kinds of subterfuges - to interfere with the functioning or distort the results of this process. At this crucial stage in the history of the Territory, Cameroon, which is a member of the United Nations Council for Namibia, calls upon the international community to render all necessary assistance to the South West Africa People's Organization, which is the legitimate representative of the Namibian people. Above all, we should give thought to the provision of high-quality assistance to the young Namibian nation to enable it to bring about its independence and development in the best possible conditions. Cameroon wishes to announce its readiness to strengthen even further its aid to the Namibian people - to establish, consolidate and develop with that country, when it becomes independent, reciprocal and mutually advantageous co-operation of all kinds.
The new peace dynamic launched recently in Angola and in Mozambique, thanks to the efforts of Africa, should be strengthened in order to permit those two countries to preserve their sovereignty and to devote themselves wholly to the economic and social development they need so urgently.
In South Africa, the odious system of apartheid persists. The most elementary freedom of movement is denied to the majority black population simply because of their colour. The state of emergency is being stepped up. Nelson Mandela and many other leaders of the anti-apartheid movement are still in prison. Beyond the ostensibly conciliatory attitude that the racist regime authorities have been adopting for some time now, there are no grounds for assuming that Pretoria is ready to abandon its policy of apartheid and its acts of aggression against the front-line States.
We should not lose sight of the fact that this situation, which is explosive in the short term, could get out of control and become catastrophic for the world, in view of the nuclear capacity that has been acquired by the racist South African regime, as well as its arrogance and its thirst for power and blind domination. The international community should not hesitate to use the sanctions provided for in Chapter VII of the United Nations Charter to prevail upon South Africa to co-operate with the United Nations - not to reform the system of apartheid but to eradicate it. We appeal urgently to all those whose complicity of all kinds has hitherto enabled South Africa to defy the international community with impunity to participate actively in dismantling apartheid and bringing about a new era of peace and security in that part of the world.
As to the other hot-beds of tension, we must commit ourselves to pragmatic and realistic solutions in accordance with the spirit and principles of our Charter.
On Western Sahara, we should spare no effort to make it possible for the initiatives that are under way to yield positive results under the aegis of the United Nations and the Organisation of African Unity (OAU).
On the conflict between Chad and Libya, we are happy about the observance of the cease-fire, which has now been in force for more than a year, and the willingness of the two parties to continue their dialogue under the auspices of the ad hoc committee of the OAU, of which Cameroon is a member, with a view to normalizing their relations. The recent agreement between Algiers and the two countries is undoubtedly the decisive stage in the peaceful settlement of this dispute. It is our great hope that the terms of this agreement will be put into effect as soon as possible so that a new era of peace and co-operation may be established between these two sister nations of our continent.
In the horn of Africa, Ethiopia and Somalia have normalized their relations. Other mediation efforts to achieve peace are under way in the sub region.
With regard to the Middle East, we welcome the signs of positive developments and hope that they will soon bring about a restoration of peace in the region. We must gird ourselves to search, together, for peace there. Cameroon, which has excellent relations with both Israel and the Arab States, believes that this peace requires recognition of the fundamental right of the Palestinian people to self-determination and to their own homeland, and also the equally fundamental right of the State of Israel to live in peace within internationally recognized frontiers. The time has come for the international community to take the necessary steps to convene the International Conference on this subject.
As to other parts of the world where hot-beds of tension persist, whether in Central America or in Asia, the principles of international law enshrined in our Charter - non-interference in the internal affairs of States; peaceful settlement of disputes; non-use of force in international relations - should be accepted by all as the basis for politically negotiated solutions. In this context, we support the Tela Agreements with a view to the normalization of relations between the countries of Central America. We also hope for continuation of peace negotiations on Cambodia within the framework and in the spirit of the recent international conference in Paris.
The world continues to face a grave economic crisis. The relative resumption of growth in the rich countries has not been accompanied by the hoped-for beneficial trickle-down effect in the countries of the third world. Those countries, which are living in the most wretched conditions ever known in this century, as well as conflicts of various kinds, constitute a serious threat to the peace, stability and security of all mankind and warrant our keenest attention. In this regard, the economic and financial situation of Africa has aroused the greatest possible concern.
The situation is exacerbated by such factors as the following: the deep structural imbalances that mark the world economy ; trade restrictions and protectionist pressures; deteriorating terms of exchange following the brutal plunge in commodity prices and erratic exchange-rate fluctuations; the intolerable growth of the debt burden; the negative flow of capital; and the lack of political will for the establishment of a just and equitable new international economic order.
International economic co-operation as it is understood today is unlikely to promote the true development of our young nations. That certainly constitutes a serious threat to the very foundations of international peace and security. It is therefore urgent to review the machinery of international economic exchange in order to maintain commodity prices at a level that would guarantee fair remuneration to the producers. In that context, we await with considerable interest the first actions by the Common Fund for commodities, which has now become operational.
We welcome the international community's search for appropriate solutions to the debt problem. Measures taken by the two recent summits of the Seven, held at Toronto and at Paris, and by some developed countries are positive actions that deserves to be encouraged.
We should also encourage and strengthen the possibility of intervention by international development institutions, which should be given fresh impetus. Such action can be effective only in a broader framework of a resumed North-South dialogue and global negotiations making it possible to identify in the relations among the parties various aspects of the world economy with a view to promoting growth and development.
In that connection, Cameroon supports the convening next year of a special session of the General Assembly devoted to international economic co-operation. If such a session is to succeed, we must first of all learn the lessons of the present decade and ensure that the new development strategy takes advantage of opportunities before it. We must therefore stress the importance of a change in attitude by the principal world economic partners. On both sides, we must avoid ideological squabbling and focus pragmatically on the substantive questions that underlie our poverty and underdevelopment.
We also support holding an international conference on African debt, which would enable the parties concerned to find realistic solutions that would break the vicious cycle of indebtedness. We want objective and equitable solutions to that debt that could safeguard the development process in our countries and secure the welfare of our peoples. We need true international solidarity. As the President of the Republic of Cameroon, Mr. Paul Biya, has said,
"There can be true solidarity only with the strictest respect for the dignity and freedom of others".
For that reason, we call on all our partners to participate constructively in that international conference, giving expression to the solidarity that must unite all countries and nations. I stress that such a conference could gain impetus in the framework of the United Nations, which has already formulated a Programme of Action for African Economic Recovery and Development.
Of course, our continent must be able to count first and foremost on itself. It is therefore determined to give fresh impetus to agricultural development, to make more rational use of its human resources, to improve the management of the economy through restructuring, and to strengthen co-operation within regional and sub-regional organizations. 
Africa now expects the international community to show the extra political will by supporting its own efforts through the adoption of concrete measures both bilaterally and in the framework of international economic, financial and monetary institutions. It is our difficult but lofty duty to preserve mankind and create a world of peace and prosperity. In that context, questions of the environment and human rights are of paramount importance. We welcome the 1992 convening of a United Nations conference on environment and development. The recent dangerous damage to the ozone layer, natural disasters, drought, desertification, the dumping of toxic waste in Africa and other parts of the world and many other ecological disasters point to the urgency of convening such a conference. We must work to reconcile the protection of the environment with the imperatives of growth for the developing countries. At stake is the very survival of mankind.
It has become the custom to speak much of human rights questions while stressing their civil and political aspects. Cameroon feels that human rights should be understood in their most complete and comprehensive sense, including economic, social and cultural rights and, above all, the right to development. We feel too that greater importance should be attached to the protection of the child, whose rights to health, nutrition and education do not always get the priority attention they deserve. Cameroon warmly supports initiatives by the United Nations Children's Fund with respect to the declaration of a decade for the African child, the organization of a world summit on the child, and the formulation of a convention on the rights of the child. We hope the international community will give those initiatives the support they deserve.
We are here because we have faith in the ability of multilateralism to find global solutions to the problems of our day. We reaffirm that peace, disarmament and development are goals that can be reached.
Harsh economic conditions and the evils they spawn - poverty, misery, political instability and lack of security - are inextricably bound together. Recognition of those bonds gives all political leaders a new imperative reason to consider and work to improve everyone's access to well-being. Political wisdom dictates the search for a more stable, just and equitable new international order. It calls on us to work for a global, common search for viable solutions to the many problems arising from the extreme poverty in which three quarters of mankind lives, world stability must be our first concern in the search for the well-being of nations and the advent of a better world.
Such a world means the reversal of harmful trends that have long marked international relations. Above all, it means that all States must renew their faith and their commitment to the ideals, purposes and principles of the United Nations Charter, which must truly guide the main trends of relations among States. In that context, the Organization must be able to play a larger, more active role in promoting international peace, security and co-operation. Its principal organs - the General Assembly, the Security Council, the Economic and Social Council and the Office of the Secretary-General - should be strengthened and revitalized in order to increase their effectiveness and promote more democratic international relations.
We must give full support to the Secretary-General in that endeavour. We must not follow standard practice in asking too much of the Organization without giving it in return what it needs to play an effective role in regulating our higher common interests, of which peace, international security and co-operation are the decisive elements. We can do this only if, as States and regions, we display firm determination to promote policies leading to an international climate fostering trust among States, peace, the elimination of conflicts, disarmament and the promotion of justice and equity. Within this process the major Powers, most of which are founding Members of this Organization and which have special responsibilities under the Charter, should set an example. It is up to them particularly to play a major role in accordance with the spirit of the Charter of San Francisco.
At this time of profound change we welcome the dynamic action taken by the Movement of Non-Aligned Countries, which, as always, has made a major contribution to the positive development of international relations. At its recent ninth summit Conference, in Belgrade, our Movement once again presented to the world its ideas, priorities and vision, which, in the final analysis, sum up the aspirations of the whole of mankind to a safer, more just and equitable world.
The realism, wisdom and relevance of the consensus reflected in the final Declaration adopted at that summit Conference is eloquent testimony to the movement of this group in the right direction, and we should welcome that. This is a sign of the modernization, maturity and growing credibility of the non-aligned countries.
 All the questions of the hour that are crucial for the future of mankind now have a world-wide dimension. That is why my country, Cameroon, remains convinced that the United Nations remains the best place for activating the various negotiations designed to make significant progress towards a new order. In the final analysis the United Nations constitutes an irreplaceable centre for harmonizing the positions of nations in order to preserve future generations from the scourge of war and to leave them a better and better world.
